Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Mr. Robert Esmond on 07/23/2021.

The application has been amended as follows: 
IN THE CLAIMS:
1.	(Currently Amended) A solid dispersion powder, consisting of the 5-fluoro-1-(4- fluoro-3-(4-(pyrimidin-2-yl)piperazine-1-carbonyl)benzyl)quinazoline-2,4(1H,3H)-dione is amorphous and consists of less than 10wt% of crystalline 5-fluoro-1-(4-fluoro-3-(4-(pyrimidin-2-yl)piperazine-1-carbonyl)benzyl)quinazoline-2,4(1H,3H)-dione 

2.-13.	(Canceled).

14.	(Previously Presented) The solid dispersion powder according to claim 1, wherein the powder is substantially free of crystalline 5-fluoro-1-(4-fluoro-3-(4-(pyrimidin-2-yl)piperazine-1- carbonyl)benzyl)quinazoline-2,4(1H,3H)-dione.

15.	(Currently amended) The solid dispersion powder according to claim 1, wherein the 

16.	(Currently Amended) A pharmaceutical composition, consisting of [[the]] a solid dispersion powder and a pharmaceutically acceptable carrier, wherein the solid dispersion powder consists of (a) 25wt% of the 5-fluoro-1-(4-fluoro-3-(4-(pyrimidin-2-yl)piperazine-1- carbonyl)benzyl)quinazoline-2,4(1H,3H)-dione is amorphous and consists of less than 10wt% of crystalline 5-fluoro-1-(4-fluoro-3-(4-(pyrimidin-2-yl)piperazine-1-carbonyl)benzyl)quinazoline-2,4(1H,3H)-dione, and (b) 75wt% of a polymer which is hydroxypropyl methyl cellulose phthalate 

17.-20.	(Canceled).

21.	(Previously Presented) The pharmaceutical composition according to claim 16, wherein the solid dispersion powder is substantially free of crystalline 5-fluoro-1-(4-fluoro-3-(4-(pyrimidin-2-yl)piperazine-1-carbonyl)benzyl)quinazoline-2,4(1H,3H)-dione.

22.	(Previously Presented) The pharmaceutical composition according to claim 16, wherein the solid dispersion powder is obtained by spray drying.

23.	(Currently Amended) A pharmaceutical composition consisting of a solid , and at least one anti-cancer drug, wherein the solid dispersion powder consists (a) , wherein the 5-fluoro-1-(4-fluoro-3-(4-(pyrimidin-2-yl)piperazine-1-carbonyl)benzyl)quinazoline-2,4(1H,3H)-dione is amorphous and consists of less than 10wt% of crystalline 5-fluoro-1-(4-fluoro-3-(4-(pyrimidin-2-yl)piperazine-1-carbonyl)benzyl)quinazoline-2,4(1H,3H)-dione and (b) 75wt% of a polymer which is hydroxypropyl methyl cellulose phthalate, and wherein the at least one anti-cancer drug is selected from the group consisting of busulfan, melphalan, chlorambucil, cyclophosphamide, ifosfamide, temozolomide, bendamustine, cis-platin, mitomycin C, bleomycin, carboplatin, camptothecin, irinotecan, topotecan, doxorubicin, epirubicin, aclarubicin, mitoxantrone, elliptinium, etoposide, 5-azacytidine, gemcitabine, 5-fluorouracil, methotrexate, 5-fluoro-2'-deoxy-uridine, fludarabine, nelarabine, ara-C, alanosine, pralatrexate, pemetrexed, hydroxyurea, thioguanine, colchicine, vinblastine, vincristine, vinorelbine, paclitaxel, ixabepilone, cabazitaxel, docetaxel, campath, Panitumumab, Ofatumumab, Avastin, trastuzumab, rituximab, imatinib, gefitinib, erlotinib, lapatinib, sorafenib, sunitinib, nilotinib, dasatinib, pazopanib, temsirolimus, everolimus, vorinostat, romidepsin, tamoxifen, letrozole, fulvestrant, mitoguazone, octreotide, retinoic acid, arsenic trioxide, zoledronic acid, bortezomib, thalidomide, lenalidomide, and pharmaceutically acceptable salts thereof.

24.-25.	(Canceled)

26.	(Cancelled) 

27.	(Cancelled) 

28.	(Cancelled) 





29.-35.	(Canceled).

36.	(Cancelled) 

37.	(Cancelled) 

38.	(Cancelled) 



EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:


Upon further consideration the following rejections are herein withdrawn:
1) The rejection of claims 1, 11-12, 14-16, 18-19, 21-24, 31-32, 33, 34 under U.S.C.103 as being unpatentable over Friesen et al. (US 20080274192, PTO-892 of record), in view of Cai et al. (WO 2012/130166, PTO-1449) is herein withdrawn.
Applicant’s arguments and the Declaration filed by Sui Xiong Cai; and the amendment filed on 04/12/2021, have been considered and found persuasive. The rejection is herein withdrawn.
Applicant’s data demonstrates an unexpected enhanced oral absorption of the 5-fluoro-1-(4-fluoro-3-(4-(pyrimidin-2-yl)piperazine-I-carbonyl)benzyl)quinazoline-2,4(1H,3H)-dione (API, instant compound) when it is part of an amorphous solid dispersion consisting of hydroxypropyl methyl cellulose phthalate (HPMCP), and when used in particular amounts/ratios of 5-fluoro-1-(4-fluoro-3-(4-(pyrimidin-2-yl)piperazine-I-carbonyl)benzyl)quinazoline-2,4(1H,3H)-dione to HPMCP (1:3 ratio). 

2) The rejection of 13, 20 under 35 U.S.C.103 as being unpatentable over Friesen et al. (US 20080274192, PTO-892), in view of Cai et al. (WO 2012/130166, PTO-1449) as applied to claims 1, 11-12, 14-16, 18-19, 21-24, 31-32, 33, 34 above, and further in view of Bi et al. (US2015/0011525, PTO-892 of record) is herein withdrawn.


The instant invention as defined by claims 1-7 is novel and allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).